IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,759-01


                 EX PARTE MIGUEL ANGEL LIRA-CASTILLO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR2019-578-001 IN THE 207TH DISTRICT COURT
                            FROM COMAL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery with a deadly weapon and sentenced to imprisonment for twenty-nine years. No

direct appeal was taken.

        Applicant’s grounds two and three are dismissed because they were waived as part of the plea

agreement in this case. Ex parte Reedy, 282 S.W.3d 492, 498 (Tex. Crim. App. 2009). After a review

of the record, Applicant's ineffective assistance of trial counsel claim in ground one is denied.
                                 2

Filed:         August 25, 2021
Do not publish